 



FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of September 19, 2018, by and between ACF FINCO I LP, a
Delaware limited partnership (“Lender”), and JOHN KEELER & CO. INC., a Florida
corporation doing business as Blue Star Foods (“Borrower”).

 

Recitals:

 

WHEREAS, Lender and Borrower are parties to a certain Loan and Security
Agreement dated as of August 31, 2016 (as at any time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), pursuant to which
Lender has made certain revolving credit loans to Borrower; and

 

WHEREAS, Events of Default currently exist under the Loan Agreement;

 

WHEREAS, Borrower has requested that Lender waive such Events of Default and
amend the Loan Agreement; and

 

WHEREAS, Lender is willing to waive such Events of Default and amend the Loan
Agreement on the terms and subject to the conditions as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Loan
Agreement.

 

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

(a) Section 3.7 of the Loan Agreement is amended by deleting the second
paragraph thereof and by substituting in following in lieu thereof:

 

If prior to the fifth (5th) anniversary of the Effective Date (a) Borrower
prepays all Obligations outstanding in full pursuant to the foregoing paragraph,
or (b) pursuant to the terms of this Agreement or any other Loan Document,
either (i) Lender demands repayment of the outstanding Obligations in whole or
in part, or (ii) repayment of the outstanding Obligations are otherwise
accelerated in whole or in part, then (c) at the time of such prepayment,
repayment, demand or acceleration, and in addition to the principal balance of
the Revolving Credit, all accrued and unpaid interest thereon, all fees, costs,
expenses and other amounts payable to Lender in connection with the Revolving
Credit, and all other Obligations paid to Lender under this Agreement and the
other Loan Documents, Borrower shall pay liquidated damages to Lender in an
amount equal to the Revolving Credit Limit multiplied by (i) two percent (2.00%)
if such prepayment, repayment, demand or acceleration occurs prior to the third
(3rd) anniversary of the Effective Date, (ii) one and one half percent (1.50%)
if such prepayment, repayment, demand or acceleration occurs on or after the
third (3rd) anniversary of the Effective Date but prior to the fourth (4th)
anniversary of the Effective Date, and (iii) three quarters of one percent
(0.75%) if such prepayment, repayment, demand or acceleration occurs on or after
the fourth (4th) anniversary of the Effective Date but prior to the date that is
ten (10) calendar days in advance of the fifth (5th) anniversary of the
Effective Date.

 

 

 

 

(b) Section 8.21 of the Loan Agreement is amended by deleting such Section and
substituting the following in lieu thereof:

 

8.21 Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
and for the last day of each calendar quarter, beginning with the calendar
quarter ending June 30, 2018, to be less than the amount set forth below for the
period corresponding thereto:

 

Period   Ratio One (1) calendar quarter ending June 30, 2018   1.10 to 1.00 Two
(2) calendar quarters ending September 30, 2018   1.10 to 1.00 Three (3)
calendar quarters ending December 31, 2018   1.10 to 1.00 Four (4) calendar
quarters ending March 31, 2019 and ending on the last day of each calendar
quarter thereafter   1.10 to 1.00

 

(c) The Definitions Schedule to the Loan Agreement is amended by deleting from
the definition of “Eligible Receivables” clause (a) contained therein and by
substituting the following in lieu thereof:

 

(a) more than (i) ninety (90) consecutive calendar days has passed from the
original invoice date for such Receivable or (ii) sixty (60) consecutive
calendar days (or, solely with respect to any Receivable owing by US Foods
Holding Company or its Affiliates, thirty (30) consecutive days) have passed
from the original due date for such Receivable; or

 

(d) The Definitions Schedule to the Loan Agreement is further amended by
deleting from the definition of “Eligible Receivables” clause (j) contained
therein and by substituting the following in lieu thereof:

 

(j) any portion of the Eligible Receivables of the Account Debtor and/or its
Affiliates exceeds twenty percent (20%) of the total amount of all Eligible
Receivables, then the amount of such excess shall be treated as ineligible;
provided, however, such percentage shall be (i) sixty percent (60%) with respect
to US Foods Holding Company and its Affiliates and (ii) thirty percent (30%)
with respect to Performance Food Group Company and its Affiliates;

 

(e) The Definitions Schedule to the Loan Agreement is further amended by adding
to the definition of “Revolving Credit Rate” the following new proviso
immediately after the Pricing Grid in clause (b) thereof:

 

; provided, that each applicable percentage in the Pricing Grid shall be
increased by one-half percent (0.50%) at any time the portion of the Borrowing
Base consisting of Eligible Receivables owing by US Foods Holding Company and
its Affiliates exceeds fifty percent (50%) of the total amount of all Eligible
Receivables.

 

-2- 

 

 

(f) The Definitions Schedule to the Loan Agreement is further amended by
deleting the definition of “Revolving Credit Termination Date” contained therein
and by substituting the following in lieu thereof:

 

“Revolving Credit Termination Date” means the earliest to occur of (a) the fifth
(5th) anniversary of the Effective Date, (b) the date Lender terminates the
Revolving Credit pursuant to Section 9.3(a), and (c) the date on which repayment
of the Revolving Credit, or any portion thereof, becomes immediately due and
payable pursuant to Section 9.3(b).

 

3. Limited Waiver of Default. Events of Default have occurred and currently
exist under the Loan Agreement as a result of Borrower’s failure to achieve a
Fixed Charge Coverage Ratio of at least 1.10 to 1.00 for each of the twelve (12)
calendar month periods ending March 31, 2018, April 30, 2018, May 31, 2018 and
June 30, 2018, in each case as required under Section 8.21 of the Loan Agreement
(collectively, the “Specified Defaults”). The Specified Defaults are the only
Defaults or Events of Default that exist under the Loan Agreement and the other
Loan Documents as of the date hereof. Subject to the satisfaction of the
conditions precedent set forth in Section 9 hereof, Lender hereby waives the
Specified Defaults. In no event shall such waiver be deemed to constitute a
waiver of (a) any Default or Event of Default other than the Specified Defaults
or (b) Borrower’s obligation to comply with all of the terms and conditions of
the Loan Agreement and the other Loan Documents from and after the date hereof.
Notwithstanding any prior, temporary mutual disregard of the terms of any
contracts between the parties, Borrower hereby agrees that it shall be required
strictly to comply with all of the terms of the Loan Documents on and after the
date hereof.

 

4. Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms the
Obligations, each of the Loan Documents and all of Borrower’s covenants, duties,
indebtedness and liabilities under the Loan Documents.

 

5. Acknowledgments and Stipulations. Borrower acknowledges and stipulates that
the Loan Agreement and the other Loan Documents executed by Borrower are legal,
valid and binding obligations of Borrower that are enforceable against Borrower
in accordance with the terms thereof; all of the Obligations are owing and
payable without defense, offset or counterclaim (and to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by Borrower); the security interests and liens granted by Borrower in
favor of Lender are duly perfected, first priority security interests and liens;
and the unpaid principal amount of the Loans on and as of August __, 2018,
totaled $___________.

 

6. Representations and Warranties. Borrower represents and warrants to Lender,
to induce Lender to enter into this Amendment, that (after giving effect to this
Amendment) no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of Borrower and this Amendment has
been duly executed and delivered by Borrower; and all of the representations and
warranties made by Borrower in the Loan Agreement are true and correct on and as
of the date hereof, except to the extent such representations and warranties
were specific to a prior date, in which case, such representations and
warranties were true and correct on and as of such prior date.

 

7. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

 

-3- 

 

 

8. Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

 

9. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof and limited waiver contained in Section 3 hereof are subject to
the satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Lender, unless satisfaction thereof is specifically
waived in writing by Lender:

 

(a) Lender shall have received a counterpart of this Amendment duly executed by
Borrower and acknowledged by Guarantor;

 

(b) No Default or Event of Default shall exist after giving effect to this
Amendment;

 

(c) Lender shall have received such other documents, instruments and agreements
as Lender may require; and

 

(d) Borrower shall have paid to Lender the amendment fee referenced in Section
10 hereof.

 

10. Amendment Fee; Expenses of Lender. In consideration of Lender’s willingness
to enter into this Amendment and waive the Specified Defaults as set forth
herein, Borrower agrees to pay to Lender an amendment fee in the amount of
$10,000 in immediately available funds on the date hereof. Such fee shall be
fully earned when due and non-refundable when paid and Borrower shall be deemed
to have requested a Loan for the direct payment of such fee. Borrower also
agrees to pay, on demand, all costs and expenses incurred by Lender in
connection with the preparation, negotiation and execution of this Amendment and
any other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Lender’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

 

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

12. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

13. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

14. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

15. Further Assurances. Borrower agrees to take such further actions as Lender
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.

 

-4- 

 

 

16. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

17. Release of Claims. To induce Lender to enter into this Amendment, Borrower
hereby releases, acquits and forever discharges Lender, and all officers,
directors, agents, employees, successors and assigns of Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that Borrower now has or ever had against
Lender arising under or in connection with any of the Loan Documents or
otherwise. Borrower represents and warrants to Lender that Borrower has not
transferred or assigned to any Person any claim that Borrower ever had or
claimed to have against Lender.

 

18. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

[Signature pages follow]

 

-5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

LENDER:         ACF FINCO I LP                                             By:
/s/ John Nooney   Name: John Nooney   Its: Managing Director         BORROWER:  
      JOHN KEELER & CO. INC.         By: /s/ John Keeler   Name: John Keeler  
Its: CEO  

 

[Fourth Amendment to Loan and Security Agreement]

 

 

 

 

CONSENT AND REAFFIRMATION

 

The undersigned guarantor of the Obligations of Borrower at any time owing to
Lender hereby (i) acknowledges receipt of a copy of the foregoing Fourth
Amendment to Loan and Security Agreement (the “Amendment”); (ii) consents to
Borrower’s execution and delivery thereof; (iii) agrees to be bound thereby;
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Obligations and reaffirms that such guaranty is
and shall remain in full force and effect; and (v) hereby releases, acquits and
forever discharges Lender, and all officers, directors, agents, employees,
successors and assigns of Lender, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that Guarantor now has or ever had against Lender arising under or in
connection with such guaranty, any of the Loan Documents or otherwise.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of the Amendment.

 

  /s/ John Keeler   JOHN R. KEELER

 

 

 

